Exhibit 99.1 MPG OFFICE TRUST REPORTS SECOND QUARTER 2 LOS ANGELES, August9,2010 – MPGOfficeTrust, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust, today reported results for the quarter ended June30,2010. Significant Second Quarter Events § On May1,2010, we extended our $109.0million mortgage loan secured by BreaCorporatePlace and BreaFinancialCommons.This loan is now scheduled to mature on May1,2011.We have a one-year extension remaining on this loan.No cash paydown was made to extend this loan, and the loan terms remain unchanged. On May 14, 2010, the lender released our Operating Partnership from its debt service guaranty after the property achieved the required debt service coverage ratio for two consecutive quarters. § On May6,2010, we made a principal payment of $9.7million on the 207Goode construction loan.In exchange for this payment, the lender agreed to substantially eliminate our OperatingPartnership’s $47.8 millionrepayment guarantee and extend the maturity date of the loan. § On May24,2010, we completed a deed-in-lieu of foreclosure with the lender to dispose of 17885VonKarman located in Irvine, California.Prior to the deed-in-lieu of foreclosure, we made a $1.9million paydown on the construction loan and funded an additional $1.1 million to facilitate the disposition of this property.As a result of the deed-in-lieu of foreclosure, we were relieved of the obligation to pay the remaining $24.5million balance due on the construction loan.Our OperatingPartnership has no further obligation with respect tothe construction loan. § On June30,2010, we disposed of MissionCityCorporateCenter located in San Diego, California.The $52.0million mortgage loan related to this property was assumed by the buyer upon disposition. § During the quarter, we completed new leases and renewals totaling approximately 327,000square feet (including our pro rata share of our joint venture properties). Significant Subsequent Events § On July9,2010, we facilitated the conveyance of ParkPlaceII located in Irvine, California to a third party in cooperation with the special servicer on the mortgage loan.As a result of the disposition, we were relieved of the obligation to pay the $98.3million principal balanceof the loan as well as accrued contractual and default interest. The assets and liabilities of ParkPlaceII will be removed from our consolidated balance sheet in the third quarter of 2010. § In July2010, we executed a lease renewal with SouthernCalifornia Gas Company for approximately 350,000 square feet at The GasCompanyTower in Downtown LosAngeles. § In August 2010, we executed a lease renewal with Disney Enterprises for approximately 160,000 square feet at Glendale Center in Glendale, California. § On August 1, 2010, our 207 Goode construction loan matured. We are currently working cooperatively with the lender to dispose of this asset. We will continue to manage the property for a period of up to 90 days until the property is either sold or a receiver is appointed. We are not obligated to make debt service payments to the lender or fund property operating costs subsequent to August 1, 2010. Management expects that this loan will be settled without any additional cash payment. Second Quarter 2010 Financial Results § Net loss available to common stockholders for the quarter ended June30,2010 was $(53.5)million, or $(1.10) per share, compared to a net loss available to common stockholders of $(380.5)million, or $(7.95) per share, for the quarter ended June30,2009.Our earnings in the second quarter of 2010 were negatively impacted by impairment charges totaling $17.5 million recorded in connection with the writedown of 207 Goode to its estimated fair value and the disposition of 17885 Von Karman. Our earnings in the second quarter of 2009 were negatively impacted by impairment charges totaling $384.7million recorded in connection with the writedown of the Properties in Default and CityParkway to their estimated fair value, and the writeoff of certain assets related to our investment in DH VonKarman Maguire, LLC.Additionally, our 2009 earnings were negatively impacted by $8.3million due to an impairment charge recorded by our Maguire Macquarie joint venture in connection with the Quintana Campus in Irvine. § Our share of Funds from Operations (FFO) available to common stockholders for the quarter ended June30,2010 was $(25.2)million, or $(0.52) per share, compared to $(339.7)million, or $(7.10) per share, for the quarter ended June30,2009.Our share of FFO before specified items was $(0.5)million, or $(0.01) per share, for the quarter ended June30,2010 as compared to $3.7million, or $0.08 per diluted share, for the quarter ended June30,2009. As of June30,2010, our office portfolio (including Properties in Default) was comprised of whole or partial interests in 27 office properties totaling approximately 16million net rentablesquarefeet, one 350-room hotel with 266,000squarefeet, and on- and off-site structured parking plus surface parking totaling approximately 10millionsquarefeet, which accommodates approximately 33,000 vehicles.We have one recently completed development project that totals approximately 188,000squarefeet of office space.We also own undeveloped land that we believe can support up to approximately 5million square feet of office and mixed-use development and approximately 5million square feet of structured parking, excluding development sites that are encumbered by the mortgage loans on our Pacific Arts Plaza and 2600Michelson properties, which are in default. We will host a conference call and audio webcast, both open to the general public, at 8:00 a.m. Pacific Time (11:00 a.m. Eastern Time) on Tuesday, August10,2010, to discuss the financial results of the second quarter and provide a company update.The conference call can be accessed by dialing (866) 394-8461 (Domestic) or (706) 758-3042 (International), ID number 89992342.The live conference call can be accessed via audio webcast at the Investor Relations section of our website, located at www.mpgoffice.com, or through Thomson Reuters at www.earnings.com.Our Supplemental Operating and Financial Data package is available at the Investor Relations section of our website, located at www.mpgoffice.com under “Financial Reports-Quarterly and Other Reports.” A replay of the conference call will be available approximately two hours following the call through August13,2010.To access this replay, dial (800) 642-1687 (Domestic) or (706)645-9291 (International).The required passcode for the replay is ID number 89992342.The replay can also be accessed via audio webcast at the Investor Relations section of our website, located at www.mpgoffice.com, or through Thomson Reuters at www.earnings.com. About MPGOfficeTrust, Inc. MPGOfficeTrust, Inc. is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.MPGOfficeTrust, Inc. is a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.For more information on MPGOfficeTrust, visit our website at www.mpgoffice.com. Business Risks This press release contains forward-looking statements based on current expectations, forecasts and assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially.These risks and uncertainties include: risks associated with management’s focus on asset dispositions, loan defaults, cash generation and general strategic matters; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with contingent guaranties by our OperatingPartnership; risks associated with our liquidity situation; risks associated with the continued or increased negative impact of the current credit crisis and global economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to extend or refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April30,2010 with the Securities and Exchange Commission.The Company does not update forward-looking statements and disclaims any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. CONTACT: MPGOfficeTrust, Inc. Peggy Moretti Executive Vice President, Investor and Public Relations (213) 613-4558 MPG OFFICE TRUST, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) June30,2010 December31,2009 (Unaudited) ASSETS Investments in real estate $ $ Less: accumulated depreciation ) ) Investments in real estate, net Cash and cash equivalents Restricted cash Rents and other receivables, net Deferred rents Due from affiliates Deferred leasing costs and value of in-place leases, net Deferred loan costs, net Acquired above-market leases, net Other assets Total assets $ $ LIABILITIES AND DEFICIT Liabilities: Mortgage and other loans $ $ Accounts payable and other liabilities Capital leases payable Acquired below-market leases, net Total liabilities Deficit: Stockholders’ Deficit: Preferred stock, $0.01 par value, 50,000,000shares authorized; 7.625% Series A Cumulative Redeemable Preferred Stock, $25.00 liquidation preference, 10,000,000shares issued and outstanding Common stock, $0.01 par value, 100,000,000shares authorized; 48,076,193 and 47,964,605shares issued and outstanding at June30,2010 and December31,2009, respectively Additional paid-in capital Accumulated deficit and dividends ) ) Accumulated other comprehensive loss, net ) ) Total stockholders’ deficit ) ) Noncontrolling Interests: Common units of our OperatingPartnership ) ) Total deficit ) ) Total liabilities and deficit $ $ MPG OFFICE TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited and in thousands, except share and per share amounts) For the Three Months Ended For the Six Months Ended June30,2010 June30,2009 June30,2010 June30,2009 Revenue: Rental $ Tenant reimbursements Hotel operations Parking Management, leasing and development services Interest and other Total revenue Expenses: Rental property operating and maintenance Hotel operating and maintenance Real estate taxes Parking General and administrative Other expense Depreciation and amortization Impairment of long-lived assets Interest Total expenses Loss from continuing operations before equity in net lossof unconsolidated joint venture and gain on sale of real estate ) Equity in net loss of unconsolidated joint venture ) ) Gain on sale of real estate — — Loss from continuing operations ) Discontinued Operations: Loss from discontinued operations before gain on settlement of debt and gain on sale of real estate ) Gain on settlement of debt — — — Gain on sale of real estate — — — (Loss) income from discontinued operations ) ) ) Net loss ) Net loss attributable to common units of our OperatingPartnership Net loss attributable to MPGOfficeTrust, Inc. ) Preferred stock dividends ) Net loss available to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Loss from continuing operations $ ) $ ) $ ) $ ) (Loss) income from discontinued operations ) ) ) Net loss available to common stockholders per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Amounts attributable to MPGOfficeTrust, Inc.: Loss from continuing operations $ ) $ ) $ ) $ ) (Loss) income from discontinued operations ) ) ) $ ) $ ) $ ) $ ) MPG OFFICE TRUST, INC. FUNDS FROM OPERATIONS (Unaudited and in thousands, except share and per share amounts) For the Three Months Ended For the Six Months Ended June30,2010 June30,2009 June30,2010 June30,2009 Reconciliation of net loss available to common stockholders to funds from operations: Net loss available to common stockholders $ ) $ ) $ ) $ ) Add: Depreciation and amortization of real estate assets Depreciation and amortization of real estate assets - unconsolidated joint venture (a) Net loss attributable to common units of our OperatingPartnership ) Unallocated losses - unconsolidated joint venture (a) Deduct: Gains on sale of real estate — — Funds from operations available to common stockholders and unit holders (FFO) (b) $ ) $ ) $ $ ) Company share of FFO (c)(d) $ ) $ ) $ $ ) FFO per share - basic $ ) $ ) $ $ ) FFO per share - diluted $ ) $ ) $ $ ) Weighted average number of commonshares outstanding - basic Weighted average number of common and common equivalentshares outstanding - diluted Reconciliation of FFO to FFO before specified items: (e) FFO available to common stockholders and unit holders (FFO) $ ) $ ) $ $ ) Add: Loss from early extinguishment of debt Unrealized loss on forward-starting interest rate swap — ) — — Realized loss on forward-starting interest rate swap — — Default interest accrued on Properties in Default — — Writeoff of deferred financing costs related toProperties in Default — — — Impairment of long-lived assets Impairment of long-lived assets - unconsolidatedjoint venture (a) — — Deduct: Gain on settlement of debt — — — FFO before specified items $ ) $ $ $ Company share of FFO before specified items (c)(d) $ ) $ $ $ FFO per share before specified items - basic $ ) $ $ $ FFO per share before specified items - diluted $ ) $ $ $ (a) Amount represents our 20% ownership interest in our joint venture with Charter Hall Group. (b) Funds from Operations, or FFO, is a widely recognized measure of REIT performance. We calculate FFO as defined by the National Association of Real Estate Investment Trusts, or NAREIT.FFO represents net income (loss) (as computed in accordance with U.S. generally accepted accounting principles, or GAAP), excluding gains from disposition of property (but including impairments and provisions for losses on property held for sale), plus real estate-related depreciation and amortization (including capitalized leasing costs and tenant allowances or improvements).Adjustments for our unconsolidated joint venture are calculated to reflect FFO on the same basis. Management uses FFO as a supplemental performance measure because, in excluding real estate-related depreciation and amortization and gains from property dispositions, it provides a performance measure that, when compared year over year, captures trends in occupancy rates, rental rates and operating costs. We also believe that, as a widely recognized measure of the performance of REITs, FFO will be used by investors as a basis to compare our operating performance with that of other REITs. However, because FFO excludes depreciation and amortization and captures neither the changes in the value of our properties that result from use or market conditions nor the level of capital expenditures and leasing commissions necessary to maintain the operating performance of our properties, all of which have real economic effect and could materially impact our results from operations, the utility of FFO as a measure of our performance is limited. Other Equity REITs may not calculate FFO in accordance with the NAREIT definition and, accordingly, our FFO may not be comparable to such other Equity REITs’ FFO.As a result, FFO should be considered only as a supplement to net income (loss) as a measure of our performance. FFO should not be used as a measure of our liquidity, nor is it indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions. FFO also should not be used as a supplement to or substitute for cash flows from operating activities (as computed in accordance with GAAP). (c) Based on a weighted average interest in our OperatingPartnership of approximately 87.8% for both the three months ended June30,2010 and 2009, respectively. (d) Based on a weighted average interest in our OperatingPartnership of approximately 87.8% for both the six months ended June30,2010 and 2009, respectively. (e) Management also uses FFO before specified items as a supplemental performance measure because losses from early extinguishment of debt, default interest, the impairment of long-lived assets and gains on settlement of debt create significant earnings volatility which in turn results in less comparability between reporting periods and less predictability regarding future earnings potential. Losses from early extinguishment of debt represent costs to extinguish debt prior to the stated maturity and the write off of unamortized loan costs on the date of extinguishment.The decision to extinguish debt prior to its maturity generally results from (i) the assumption of debt in connection with property acquisitions that is priced or structured at less than desirable terms (for example, a variable interest rate instead of a fixed interest rate), (ii) short-term bridge financing obtained in connection with the acquisition of a property or portfolio of properties until such time as the company completes its long-term financing strategy, (iii)the early repayment of debt associated with properties disposed of, or (iv) the restructuring or replacement of property or corporate-level financing to accommodate property acquisitions.Consequently, management views these losses as costs to complete the respective acquisition or disposition of properties. During the third quarter of 2009, we announced a plan to cease funding cash shortfalls at certain properties.As a result, six special purpose property-owning subsidiaries are in default on their mortgage loans: Stadium Towers in Central OrangeCounty, ParkPlaceII in Irvine (which was disposed of in July2009), 2600Michelson in Irvine, Pacific Arts Plaza in CostaMesa, 550SouthHope in DowntownLosAngeles, and 500OrangeTower in Central OrangeCounty.We are accruing interest on the defaulted mortgage loans at the default rate per the applicable loan agreements.We have excluded default interest accrued on Properties in Default as well as the writeoff of deferred financing costs related to the mortgage loans on these properties from the calculation of FFO before specified items since these charges are a direct result of management’s decision to dispose of property other than by sale.Management views these charges as costs to complete the disposition of the related properties. Impairment of long-lived assets represents charges taken to write down depreciable real estate assets to fair value estimated when events or changes in circumstances indicate that the carrying amount may not be recoverable.In some instances, the disposition of properties impaired in prior periods may result in a gain on settlement of debt at the time of disposition.Per the NAREIT definition of FFO, gains from property dispositions are excluded from the calculation of FFO; however, impairment losses are required to be included.Management excludes gains on disposal, impairment losses and gains on settlement of debt from the calculation of FFO before specified items because they relate to the financial statement impact of decisions made to dispose of property, whether in the period of disposition or in advance of disposition.These types of gains or losses create volatility in our earnings and make it difficult for investors to determine the funds generated by our ongoing business operations.
